Citation Nr: 1450554	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for varicose veins, right leg status post excision of veins, rated as 10 percent disabling prior to June 26, 2008, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service from December 1983 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for varicose veins, right leg status post excision of veins, with an evaluation of 10 percent from the date of service connection, June 19, 2007.  Subsequently, in January 2009 the RO in St. Petersburg, Florida increased the rating to 20 percent, effective June 26, 2008.  Jurisdiction over the case was later returned to the RO in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

This appeal was processed using a physical file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for varicose veins was performed in March 2011.  (The Veteran was also afforded a VA-contracted examination for scars in September 2012.)  In testimony before the undersigned, and in written argument, the Veteran asserted that his varicose veins had increased in severity since his most recent VA examination.  In his July 2012 formal appeal, VA Form 9, he stated that a higher evaluation should have been granted because he had persistent edema; moreover, at no time during his examination did the examiner physically look at his leg, and he had surgery right before the examination and it was not noted or taken into consideration.  

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his varicose veins, right leg status post excision of veins.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's varicose veins, right leg status post excision of veins, during the period of this claim.

2.  Then, arrange for the Veteran to be afforded an examination in order to ascertain the current severity of the service-connected varicose veins, right leg status post excision of veins, and any complications.  All claims files must be made available to the examiner, and the examiner should indicate in the report that the files were reviewed.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  Then, adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



